DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 03/31/2021 was reviewed and the listed references were noted.

Drawings
The 8 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 10-29 are pending.  Claims 1-9 are canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 10-13, 19, 23-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0260951) in view of Gros et al. (“Automatic Segmentation of the Spinal Cord and Intramedullary Multiple Sclerosis Lesions with Convolutional Neural Networks”). .

Consider Claim 10, Yang discloses “A method, comprising: obtaining segmentation data identifying a set of anatomical components within an anatomical structure produced by processing a set of images of the anatomical structure using a (Yang, Paragraph [0004], where a deep image-to-image network and a recurrent neural network (RNN) are defined to detect and label a vertebrae of a patient in 3D computed tomography (CT) volumes); “determining morphological and spatial relationships of the set of anatomical components” (Yang, Paragraphs [0004], [0005], and [0018], wherein the RCC is being utilized to model the spatial relationship of vertebrae and also a shape basis network is being utilized with a learned shape basis to further refine the detected vertebrae locations); “grouping the set of anatomical components into subsets of anatomical components, each subset associated with a different level of a set of levels of the anatomical structure” (Yang, Paragraph [0020], wherein the labeling of the vertebrae components is being disclosed); “assigning a level type to each subset of anatomical components using the (Yang, Paragraph [0020], using the deep image-to-image network for generation and assignment of the probability maps corresponding to the set of anatomical components corresponding to seven cervical vertebrae, twelve thoracic vertebrae, five lumbar vertebrae, and two sacral vertebrae) ; “and assigning an ordinal identifier to each anatomical component from the set of anatomical components based on the level type assigned to each subset of anatomical components” (Yang, Paragraph [0020], the ordinal identifiers C1-C7, T1-T12, L1-L5, and S1-S2).  Although Yang’s method of segmentation and labeling of the vertebrae components uses a form of neural network, such as RNN, it does not explicitly disclose use of a convolutional neural network (CNN) for its method.  However, in an analogous field of endeavor, Gros discloses automatic segmentation of the spinal cord using convolutional neural network (CNN) (Gros, Title and Abstract). 

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Yang with the teachings of Gros to utilize a CNN for segmentation and labeling of vertebrae in an image scan.  One of ordinary skill in the art could have combined these elements by replacing Yang’s RNN with Gros CNN and the results would have been predictable.  Therefore, it would have been obvious to combine Yang and Gros to obtain the invention in Claim 10.

(Yang, Paragraph [0020], the anatomical structure is spine and the ordinal identifiers are cervical, C1-C7, thoracic, T1-T12, lumbar, L1-L5, and sacrum, S1-S2).  

Consider Claim 12, the combination of the combination of Yang and Gros discloses “The method according to claim 10, wherein the morphological relationships of the set of anatomical components include at least one of a size of each anatomical component from the set of anatomical components or a bounding box associated with each anatomical component from the set of anatomical components” (Gros, the bounding box shown in Fig. 3, under “segmentation”).  The proposed combination as well as the motivation for combining the Yang and Gros references presented in the rejection of Claim 10, apply to Claim 12 and are incorporated herein by reference.  Thus, the method recited in Claim 12 is met by Yang and Gros.
 
(Yang, Paragraph [0018], where it is disclosed that the vertebrae components can be interpreted according to their related positions).
  
Consider Claim 19, the combination of the combination of Yang and Gros discloses “The method according to claim 10, further comprising: processing, using the CNN trained to segment the set of anatomical components, the set of images to produce the segmentation data” (Gros, Fig. 3, where the segmentation data is being shown).  The proposed combination as well as the motivation for combining the Yang and Gros references presented in the rejection of Claim 10, apply to Claim 19 and are incorporated herein by reference.  Thus, the method recited in Claim 19 is met by Yang and Gros.

Consider Claim 23, the combination of the combination of Yang and Gros discloses “The method according to claim 10, wherein the assigning the ordinal identifier to each anatomical component includes: 5 247063593 v1Application No.: 16/833,750Docket No.: SGAL-007/01US 341643-2025 determining a number of anatomical components within each subset of anatomical components; and assigning a numerical value to each anatomical component from the set of anatomical components based on (Yang, Paragraph [0020], the anatomical structure is spine and the ordinal identifiers are cervical, C1-C7, thoracic, T1-T12, lumbar, L1-L5, and sacrum, S1-S2).

Consider Claim 24, the combination of the combination of Yang and Gros discloses “The method according to claim 10, further comprising processing the segmentation data by at least one of: removing false positives in the identification of the set of anatomical components; disconnecting, in response to determining that at least two anatomical components from the set of anatomical components are connected together, the at least two anatomical components; or smoothing a surface of one or more anatomical components from the set of anatomical components by simplifying a geometry of the one of more anatomical components or filling in holes in the geometry of the one or more anatomical components” (Yang, Paragraph [0028], where the false positive is removed by using a shape-basis network that further refines the detected vertebrae coordinates).

Claim 25 recites an apparatus with elements corresponding to the steps recited in method Claim 10.  Therefore, the recited elements of apparatus Claim 25 are mapped to the proposed combination in the same manner as the corresponding steps in method Claim 10.  Additionally, the rationale and motivation to combine the Yang and Gros references, presented in rejection of Claim 10, apply to this claim.  Finally, the (Yang, Fig. 9, elements 912 and 904). 
Claim 29 recites an apparatus with elements corresponding to the steps recited in method Claim 23.  Therefore, the recited elements of apparatus Claim 29 are mapped to the proposed combination in the same manner as the corresponding steps in method Claim 23.  Additionally, the rationale and motivation to combine the Yang and Gros references, presented in rejection of Claim 23, apply to this claim.  Finally, the combination of Yang and Gros discloses a memory and a processor (Yang, Fig. 9, elements 912 and 904). 


Allowable Subject Matter
Claims 14-18, 20-22, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of the elements recited in these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662